United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.T., Appellant
and
U.S. POSTAL SERVICE, MORRIS
PROCESSING & DELIVERY CENTER,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0144
Issued: July 18, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 28, 2016 appellant filed a timely appeal from a May 5, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.2

1
2

5 U.S.C. § 8101 et seq.

Appellant timely requested an oral argument before the Board pursuant to section 501.5(b) of the Board’s Rules
of Procedure, 20 C.F.R. § 501.5(b). After exercising its discretion, by order dated May 23, 2017, the Board denied
the request for oral argument as the issue on appeal could be fully addressed on the record. Order Denying Request
for Oral Argument, Docket No. 17-0144 (issued May 23, 2017).

ISSUE
The issue is whether appellant has more than six percent permanent impairment of his left
lower extremity, for which he previously received a schedule award.3
On appeal, appellant alleges that OWCP improperly evaluated the medical evidence and
there remains an unresolved conflict in the medical evidence.4
FACTUAL HISTORY
On October 31, 2012 appellant, then a 50-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that on October 17, 2012 he sprained his lower back while
transferring and pulling mail from a dolly in the performance of duty. He stopped work on
October 18, 2012.
On November 29, 2012 OWCP accepted appellant’s claim for sprain of the lumbar region
of the back. It later expanded the accepted conditions to include aggravation of lumbar stenosis
and displacement of lumbar intervertebral disc without myelopathy. Appellant received wageloss and medical compensation benefits on the supplemental rolls as of December 2, 2012 and on
the periodic rolls as of April 7, 2013.
On September 6, 2013 appellant underwent an anterior lumbar discectomy at L3-4 and
L4-5 anterior interbody fusion at L3-4 and L4-5, an anterior spinal process device placement at
L3-4 and L4-5, and a lateral fusion from L3 to L5. On September 13, 2013 he underwent a
reexploration of the laminectomy at the fusion site and a debridement and primary closure.
Preexisting or concurrent medical conditions included moderate-to-severe spinal stenosis at L3-4
and L4-5, and disc dehydration at L4-5 and L5-S1. Appellant stopped work on October 18, 2012
and returned to light-duty work on December 27, 2013. He was cleared to return to work in a
full-duty capacity on April 11, 2014.
On February 11, 2014 appellant filed a claim for a schedule award (Form CA-7).
In a March 13, 2014 report, Dr. Saied Jamshidi, appellant’s treating Board-certified
neurosurgeon, diagnosed radicular low back pain and lumbar disc degeneration and indicated
that appellant had reached maximum medical improvement. He noted that pursuant to Table
“29,34” of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (6th ed. 2009) (A.M.A., Guides), appellant had 30 percent permanent impairment
3

During the pendency of this appeal, a hearing representative issued a November 10, 2016 decision affirming the
May 5, 2016 schedule award decision. The Board and OWCP may not exercise simultaneous jurisdiction over the
same issue in the same case at the same time. If that is the case, then why do we have to void it. Jacqueline S.
Harris, 54 ECAB 139 (2002); Douglas E. Billings, 41 ECAB 880 (1990), 20 C.F.R. § 501.2(c)(3). Thus, OWCP’s
November 10, 2016 decision is null and void.
4

Appellant submitted additional evidence after OWCP rendered its May 5, 2016 decision. The Board’s
jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision and,
therefore, this additional evidence cannot be considered on appeal. 20 C.F.R. § 501.2(c)(1); Dennis E. Maddy, 47
ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

2

rating with regard to his back and 15 percent permanent impairment rating for each leg, for a
combined 60 percent permanent impairment rating.
OWCP’s medical adviser reviewed Dr. Jamshidi’s report on April 30, 2014, found it to
be unclear and recommended further development of the evidence.
On November 18, 2014 OWCP referred appellant to Dr. Mark Klein, a Board-certified
neurosurgeon, for a second opinion. In a November 18, 2014 report, Dr. Klein indicated that,
pursuant to the A.M.A., Guides, appellant had four percent whole person impairment. He noted
that he could not determine what table Dr. Jamshidi referenced to find 60 percent permanent
impairment. In a March 24, 2015 clarification, Dr. Klein indicated that appellant’s four percent
permanent impairment of the L4 nerve root represented four percent impairment of the left lower
extremity pursuant to Table 2 of The Guides Newsletter, Rating Spinal Nerve Impairment
(July/August 2009) (The Guides Newsletter).
In an April 10, 2015 report, OWCP’s medical adviser concurred that appellant had four
percent impairment of the left lower extremity pursuant to Table 2 of The Guides Newsletter.
On June 4, 2015 OWCP issued a schedule award for four percent permanent impairment
of the left lower extremity.
Appellant requested a review of the written record by an OWCP hearing representative
on June 23, 2015. By decision dated November 16, 2015, OWCP’s hearing representative
remanded the case for OWCP to obtain clarification from Dr. Klein. She determined that
Dr. Klein should further explain his rationale for finding that appellant had four percent left
lower extremity permanent impairment considering that he found that appellant had a normal
neurological examination with normal sensory and motor testing. The hearing representative
directed OWCP to ask Dr. Klein to discuss if the claimant’s diagnostic and clinical findings
supported radiculopathy of one or more lower extremities.
On December 16, 2015 OWCP asked Dr. Klein to clarify his opinion by answering
certain questions concerning his impairment rating. In a December 17, 2015 response, Dr. Klein
reported that he would not be issuing an addendum, and that he stood by his prior reports.
On February 17, 2016 OWCP referred appellant for a second opinion with Dr. Chester
DiLallo, a Board-certified orthopedic surgeon.
On March 25, 2016 appellant underwent a second opinion evaluation by Dr. DiLallo.
Dr. DiLallo conducted a physical examination and reviewed appellant’s medical records. He
determined that appellant had 14 percent impairment of the whole person after evaluating
appellant’s impairment utilizing Chapter 17 of the A.M.A., Guides. Dr. DiLallo noted that he
rated appellant’s permanent impairment using the diagnosis-based impairment (DBI)
methodology pursuant to Table 17-4 of the Lumbar Spine Regional Grid for motion segment
lesions, which included a single level intervertebral disc herniation with surgery and residual
radiculopathy. He indicated that, pursuant to Table 17-8, this equaled a default value of 12.
Dr. DiLallo noted that grade modifiers of 1 for sensory and motor deficit and a grade modifier of
4 for his Pain Disability Questionnaire would yield a final adjustment of plus 2, giving him the
maximum value of 14 percent permanent impairment of the whole person. In a clarification
3

issued on April 19, 2016, he noted that pursuant to Table 15-11 of the A.M.A., Guides 12
percent whole person impairment equals an upper extremity impairment of 20 percent. In an
April 20, 2016 further clarification, Dr. DiLallo noted that all calculations were regarding
radiation to the left lower extremity, not the upper extremity.
By letter dated April 26, 2016, OWCP asked its OWCP medical adviser to provide an
impairment rating. In an April 27, 2016 response, the medical adviser applied The Guides
Newsletter. He indicated that appellant had zero percent permanent impairment of the right
lower extremity resulting from the October 17, 2012 employment injury. The medical adviser
determined that appellant had one percent impairment of the left lower extremity for residual
problems with mild pain/impaired sensation from the left S1 lumbar radiculopathy. He noted
that appellant had five percent permanent impairment of the left lower extremity for residual
problems with mild motor weakness from the left L5 lumbar radiculopathy. The medical adviser
noted that this resulted in six percent permanent left lower extremity permanent impairment.
On May 5, 2016 OWCP issued appellant a schedule award for an additional two percent
permanent impairment of the left lower extremity and zero percent permanent impairment of the
right lower extremity. It noted that he was previously issued a schedule award for four percent
permanent impairment of the left lower extremity on June 5, 2015.
LEGAL PRECEDENT
The schedule award provisions of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to insure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that here may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.7 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.8
The sixth edition requires identifying the impairment class for the diagnosed condition
Class of Diagnosis (CDX), which is then adjusted by grade modifiers based on Functional

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id.

8

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).

4

History (GMFH), Physical Examination (GMPE), and Clinical Studies (GMCS).9
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).10

The net

Although the A.M.A., Guides, includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.11 A
schedule award is not payable for the loss, or loss of use, of a part of the body that is not
specifically enumerated under FECA.12
In 1960 amendments, FECA was modified to provide for an award for permanent
impairment to a member of the body covered by the schedule regardless of whether the cause of
the impairment originated in a scheduled or nonscheduled member. Therefore, as the schedule
award provisions of FECA include the extremities, a claimant would be entitled to a schedule
award for permanent impairment to an extremity even though the cause of the impairment
originated in the spine.13
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. For peripheral nerve impairments to the upper or
lower extremities resulting from spinal injuries, OWCP’s procedures indicate that The Guides
Newsletter is to be applied.14 The Board has long recognized the discretion of OWCP to adopt
and utilize various editions of the A.M.A., Guides for assessing permanent impairment.15 In
particular, the Board has recognized the adoption of this methodology for rating extremity
impairment, including the use of The Guides Newsletter, as proper in order to provide a uniform
standard applicable to each claimant for a schedule award for extremity impairment originating
in the spine.16
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the medical adviser for an opinion concerning the nature and percentage of
impairment in accordance with the A.M.A., Guides with the medical adviser providing rationale
for the percentage of impairment specified.17
9

A.M.A., Guides 494-531.

10

Id. at 521.

11

Pamela J. Darling, 49 ECAB 286 (1998).

12

M.P., Docket No. 14-777 (issued July 18, 2014).

13

Thomas J. Engelhart, 50 ECAB 319 (1999).

14

See G.N., Docket No. 10-850 (issued November 12, 2010); see also Federal (FECA) Procedure Manual,
Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1, n.5 (January 2010).
15

D.S., Docket No. 14-12 (issued March 18, 2014).

16

R.L., Docket No. 14-1479 (issued October 28, 2014); see also E.D., Docket No. 13-2024 (issued April 24,
2014); D.S., Docket No. 13-2011 (issued February 18, 2014).
17

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).

5

ANALYSIS
OWCP accepted appellant’s claim for sprain of the lumbar region of the back,
aggravation of lumbar stenosis, and displacement of lumbar intervertebral disc without
myelopathy. It issued a schedule award for six percent permanent impairment to appellant’s left
lower extremity.
Dr. Klein, the second opinion physician, used rating methodology pursuant to The Guides
Newsletter. However, he failed to clearly explain his rationale and, after being requested to
clarify his findings, he chose not to. As Dr. Klein refused to clarify his report, OWCP properly
referred appellant for another second opinion.
Dr. DiLallo, the second referral physician, indicated that appellant had 14 percent whole
person impairment or 20 percent impairment of the lower extremity based on his calculations
utilizing Table 17 of the A.M.A., Guides which pertains to impairment of the spine. However, a
schedule award is not payable under FECA for an injury to the spine.18 The Board has
acknowledged the use of The Guides Newsletter as the proper methodology to provide a uniform
standard applicable for each claimant for extremity impairment originating in the spine.19
There is no evidence of record that properly applies the A.M.A., Guides and indicates
that appellant is entitled to a greater award. Appellant’s treating physician, Dr. Jamshidi,
indicated that appellant had 60 percent permanent impairment. In reaching this conclusion, he
referred to Table “29,34” of the A.M.A., Guides. However, this table does not exist, and no
other physician of record has been able to determine how Dr. Jamshidi reached his conclusion.
The Board finds that OWCP properly based its decision on the opinion of OWCP’s
medical adviser who properly applied The Guides Newsletter, and determined that appellant had
six percent permanent impairment of the left lower extremity. As OWCP’s medical adviser
properly noted, appellant had one percent impairment of the left lower extremity for residual
problems with mild pain/impaired sensation from the left S1 lumbar radiculopathy and five
percent impairment of the left lower extremity for residual problems with mild pain/impaired
sensation of the left L5 lumbar radiculopathy.20 This equaled six percent permanent impairment
of the left lower extremity.
Appellant may request an increased schedule award at any time based on evidence of new
exposure or medical evidence showing progression of an employment-related condition resulting
in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established greater than six percent permanent
impairment of his left lower extremity, for which he previously received a schedule award.
18

Supra note 11.

19

See E.D., supra note 16; D.S., supra note 16.

20

Supra note 16.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 5, 2016 is affirmed.
Issued: July 18, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

